Citation Nr: 1620619	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  09-50 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a skin disorder, claimed as skin cancer, including as a result of herbicide exposure.  

2.  Entitlement to service connection for degenerative joint disease (DJD) of the right knee.  

3.  Entitlement to service connection for DJD of the left knee, including as secondary to DJD of the right knee.  

4.  Entitlement to service connection for DJD of the lumbar spine.  

5.  Entitlement to service connection for DJD of the cervical spine, including as secondary to DJD of the lumbar spine.  

6.  Entitlement to an initial compensable rating for calluses of the feet.  

7.  Entitlement to an effective date earlier than November 18, 2014, for an award of service connection for calluses of the feet.  


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1967 to April 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2014, a videoconference board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in July 2014 for further development of the evidence.  This has been accomplished and the case has been returned for further appellate consideration.   

By rating decision dated in March 2015, the RO granted service connection for calluses of the feet, evaluated as noncompensable from November 18, 2014.  The veteran's representative, in correspondence received in February 2016, submitted a notice of disagreement to the noncompensable evaluation and the effective date.  As noted below, a statement of the case must be issued in response to this notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Review of the record shows that, while the Veteran was afforded a hearing before the undersigned in March 2014, he subsequently changed his representation.  His new representative, in correspondence received by VA in March 2016, requested that he be afforded a hearing before a Decision Review Officer (DRO) at the RO.  In order to afford the Veteran due process, the Board finds that an additional hearing should be arranged prior to appellate consideration.  

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case on the issues of an increased initial rating and earlier effective date for the grant of service connection for calluses of the feet and schedule the Veteran for a hearing before a DRO at the RO on the issues on appeal.  Thereafter, any appropriate development and adjudicative action should be taken.  The case should be returned to the Board for consideration of all issues properly on appeal once all appropriate action has been completed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

